On October 27,2009, the Defendant was sentenced for Count 1: Deceptive Practices by Common Scheme, a felony, in violation of Section 45-6-317(1)(d)(i), MCA, the imposition of sentence be deferred for a period of Three (3) years, and that during this period of time the Defendant shall comply with the terms and conditions of probation outlined in the Judgment given on October 27, 2009.
On November 13, 2012, the Court found the Defendant in violation of the terms ofthe sentence imposed on October 27, 2009. The Defendant was sentenced for Count 1: Deceptive Practices by Common Scheme, a felony, in violation of Section 45-6-317(1)(d)(i), MCA to a term of Two (2) years commitment to the Montana Department of Corrections with all of said sentence suspended. The Court further ordered that as a condition of her suspended sentence, all previous terms and conditions as set forth in the original Judgment dated October 27, 2009, shall be continued in full force and effect.
On August 27, 2013, the Court found the Defendant in violation of the terms of the sentence imposed on November 13, 2012. The Defendant was sentenced for Count I: Deceptive Practices’ by Common Scheme, a felony, in violation of Section 45-6-317(1)(d)(i), MCA to a term of Two (2) years commitment to the Montana Department of Corrections. The Defendant shall be placed in the Department of Corrections Chemical Dependency Treatment Facility, Passages ADT and successfully complete all requirements of the Passages ADT program.
On April 11, 2014, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
*40DATED this 29th day of April, 2014.
The Defendant was present and was represented by Ed Sheehy, Jr., Montana Office of Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that she understood this and stated that she wished to proceed.
Rule 12, Rides of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 11th day of April, 2014.
Chairperson, Hon. Brad Newman, Member Hon. Kathy Seeley and Member Hon. Brenda Gilbert.